Citation Nr: 1411818	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected gastroesophageal reflux disease (GERD) status post laparoscopic Nissen fundoplication with diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran developed asthma as a result of his active service, or as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  The duty to notify was satisfied by way of letters sent to the Veteran in July and September of 2009.  

VA's duty to assist includes providing an examination or obtaining a medical opinion when necessary, and assisting the claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to this duty, VA has associated with the Veteran's file his STRs, VA treatment records, and records of his private treatment.  VA also provided an examination and obtained a medical opinion in October 2009.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's asthma and GERD, provided sufficiently detailed descriptions of the disabilities, and provided analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In September 2004, the Veteran underwent a laparoscopic Nissen fundoplication to treat his subsequently service-connected GERD.  By way of a June 2009 statement, the Veteran claimed that his GERD caused his asthma, which was diagnosed in early 2009 by private physician Dr. D. Dove.  Notably, the Veteran has consistently contended that his asthma is secondary to his service-connected GERD, but also stated in his July 2010 Substantive Appeal (VA Form 9) that he believes that he had asthma during service, but that it was not diagnosed or treated by a physician at that time.  The Veteran also asserted that for one to two years before his separation from service, he began to have difficulty breathing during exercise, and that he experienced coughing, wheezing, and shortness of breath within one year after his discharge.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's STRs are negative for any complaints or diagnoses of asthma or breathing difficulty with the exception of March 2004 treatment notes in which it was recorded that the Veteran was wheezing and that it was possible that he had acute bronchitis.  Notably, however, the Veteran endorsed in a subsequent October 2004 fitness screening questionnaire that he did not have chest discomfort with exertion, did not have unusual shortness of breath, and did not have dizziness, fainting or blackouts.  Records from November 2006 indicate that his medical history was negative for asthma, he did not have shortness of breath, and he did not have any difficulty breathing.  These records also indicate that the Veteran's respiration rhythm and depth were normal, his respiratory movements were normal, and his lungs were clear to auscultation.  Additionally, the report of a January 2007 VA examination, which was conducted shortly before the Veteran's separation from active service, shows that the Veteran did not have a history of cough, shortness of breath, or chest pain, and that his breathing pattern was normal without respiratory distress.  

With regard to postservice treatment, the record includes October 2007 documents from the Veteran's treatment at a private facility in which it was recorded that the Veteran complained of breathing difficulties and reported that he visited an emergency department during the previous month with concerns of a persistent cough and not being able to breathe, which the reporting clinician attributed to possible laryngospasms.  These records indicate that the Veteran did not have wheezing or shortness of breath, and had adequate respiratory effort.  Additionally, February 2009 records by Dr. Dove document the Veteran's report that he began to experience noticeable shortness of breath and dyspnea on exertion over the previous six month period.  Thus, these records demonstrate that the Veteran had difficulty breathing following service, but do not establish that the Veteran's asthma had onset during service.

The Board now considers the Veteran's possible entitlement to secondary service connection.  In the report of the Veteran's October 2009 VA examination, the examiner opined that the Veteran's asthma was less likely as not caused by his GERD and also opined that his asthma was less likely as not permanently aggravated, beyond its natural progression, by his GERD.  In coming to these conclusions, the examiner noted that the literature indicates only an association between asthma and GERD, which is not a cause and effect relationship.  Because the examiner's conclusion was based upon his clinical expertise as well as a review of the Veteran's claims file and medical history, the Board finds that the examiner's opinion is an adequate and probative one.  See 38 C.F.R. § 3.303(a), (d); Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  

The Board has considered the other medical evidence of record, which includes February 2009, March 2009 and July 2009 records from Dr. Dove.  In the February 2009 record, Dr. Dove remarked, that the Veteran's shortness of breath is likely multifactorial secondary to his GERD and deconditioning and he also stated; he wondered "if there is a component related to reactive airway disease/exercise induced asthma and/or anxiety."  In March 2009, he remarked there "seems" to be a component of exercised induced asthma; and in July 2009 indicated the Veteran "seems" to have experienced exacerbation related to his GERD.

The Board finds that Dr. Dove's comments are posed in a speculative manner; they merely opine that there is a correlation in the occurrence of these conditions without providing evidence of a causal relationship, as required to establish service connection; and were offered without supporting analysis or rationale.  Thus, Dr. D.D.'s opinions are afforded less probative value than the opinions included in the VA October 2009 examination report 

The Veteran also submitted internet literature from the Cleveland Clinic in support of his contention that his asthma was caused by his GERD.  The following passage is included in the literature: 

Although studies have shown a relationship between asthma and GERD, the exact relationship is uncertain.  GERD may worsen asthma symptoms, however asthma and some asthma medications may in turn worsen GERD symptoms.  On the other hand, treating GERD often helps to also relieve asthma symptoms, further suggesting a relationship between the two conditions. 

The Board finds that, like the assertions set forth by Dr. Dove, the internet literature from the Cleveland Clinic does not demonstrate causality but demonstrates possible correlation and loose associations.  What is more, the examiner who conducted the October 2009 examination concluded that the medical literature did not indicate any such relationship between the Veteran's asthma and his GERD. The Board will, therefore, afford less probative weight to this literature.

Additionally, the Board finds that to the extent that the Veteran has opined his asthma was caused or aggravated by his service-connected GERD, he is not competent to opine on a complex medical question such as the etiology of his asthma and any related disease processes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether asthma is etiologically related to service or another disorder that is related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Veteran's own opinions are not probative.  

Based on the foregoing, the Board finds that the Veteran's claim of service connection for asthma must fail on both direct and secondary bases.  The evidence is against finding that the Veteran's asthma had onset during active service and that his asthma was caused or aggravated by his service-connected GERD.  The preponderance of evidence is therefore against a finding of service connection for asthma, to include as secondary to service-connected GERD, and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma, to include as secondary to service-connected GERD status post laparoscopic Nissen fundoplication with diverticulitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


